Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of July 1, 2015 by and among Urban Outfitters, Inc., a Pennsylvania
corporation (the “Company”) and the other grantors listed on the signature pages
hereto (each, together with their successors and permitted assigns, and,
together with any additional entities which become parties to this Security
Agreement by executing a Security Agreement Supplement hereto in substantially
the form of Annex I hereto, a “Grantor”, and, collectively, the “Grantors”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (together
with its successors and permitted assigns, the “Administrative Agent”) for the
lenders party to the Credit Agreement referred to below.

PRELIMINARY STATEMENT

The Grantors, the Administrative Agent, the other Loan Parties and the Lenders
are entering into a Credit Agreement dated as of July 1, 2015 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Each Grantor is entering into this Security Agreement in
order to induce the Lenders to enter into and extend credit to the Company and
certain of its subsidiaries (collectively, the “Borrowers”) under the Credit
Agreement and to secure the Secured Obligations that it has agreed to guarantee
pursuant to Article X of the Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

Section 1.2 Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

Section 1.3 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantor under those contracts in excess of $2,500,000 set forth on Exhibit H
hereto, and any other material contracts in excess of $2,500,000, and any and
all amendments, supplements, extensions, and renewals thereof including all
rights and claims



--------------------------------------------------------------------------------

of the Grantors now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

“Books” means, with respect to any Person, all of such Person’s books and
records relating to the Collateral, whether tangible or electronic (including
all of its records indicating, summarizing, or evidencing such Collateral).

“Chattel Paper” means, with respect to any Person, all chattel paper (as defined
in Article 9 of the UCC) relating to such Person’s Accounts, Credit Card
Accounts, or Inventory, including, without limitation, tangible chattel paper
and electronic chattel paper relating to such Accounts, Credit Card Accounts, or
Inventory.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party or from the Administrative Agent to
a third party (including any bailee, consignee, customs broker, freight
forwarder, carrier, or other similar Person) in possession of any Collateral or
any landlord of any real property where Collateral is or may be located other
than a retail store location, as such landlord waiver or other agreement may be
amended, restated, supplemented or otherwise modified from time to time.

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

“Concentration Account” means each Deposit Account (other than a Funding
Account) maintained with the Administrative Agent or another financial
institution reasonably acceptable to the Administrative Agent, in each case,
that is subject to a Deposit Account Control Agreement, which Concentration
Accounts are identified on Exhibit B (as such Exhibit may be supplemented from
time to time in accordance with Section 8.22).

“Control” shall have the meaning set forth in Section 8-106 of Article 8 of the
UCC or, if applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of
the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Card Accounts” means any “payment intangibles,” as defined in the UCC,
receivables or other rights to payment of a monetary obligation due to any
Grantor from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Grantor.

 

2



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
deposit account maintained by such Grantor with such banking institution.

“Deposit Accounts” means, with respect to any Person, any deposit account (as
defined in Article 9 of the UCC) and, in any event, including, without
limitation, any deposit account associated with any lockbox arrangement,
checking or other demand deposit account, concentration, time, savings, passbook
or similar account maintained with a bank and all cash, and all other property
from time to time deposited therein or otherwise credited thereto.

“Documents” means, with respect to any Person, all documents (as defined in
Article 9 of the UCC) in respect of such Person’s Collateral.

“Excluded Account” means (a) Deposit Accounts (other than Retail Store Deposit
Accounts) with an aggregate closing daily balance not in excess of $1,500,000,
(b) Retail Store Deposit Accounts with an aggregate closing daily balance not in
excess of $2,500,000 and which are swept on a periodic basis in accordance with
Section 7.1(a) into one or more Concentration Accounts, (c) any zero balance
account and zero balance sub-account that is linked to one or more Concentration
Accounts and (d) any Securities Account with a closing daily balance, together
with all such Securities Accounts excluded pursuant to this clause (d), not in
excess of $10,000,000; provided that the Funding Accounts and Concentration
Accounts of the Grantors (regardless of the amount on deposit at any time in
such account) shall not be Excluded Accounts.

“Excluded Asset” shall have the meaning set forth in Article II.

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any first-tier Foreign Subsidiary, which, pursuant to the terms
of the Credit Agreement, is not required to guaranty to the Secured Obligations
and all of the stock of any Subsidiary of any Foreign Subsidiary. For the
purpose of this definition, “voting stock” means, with respect to any issuer,
the issued and outstanding shares of each class of stock of such issuer entitled
to vote (within the meaning of Treasury Regulations § 1.956-2(c)(2)) and joint
venture interests, to the extent the pledge thereof is prohibited by the
applicable organizational documents, contract or agreement and such prohibition
on assignment is enforceable in accordance with the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“General Intangibles” shall mean General Intangibles (as defined in Article 9 of
the UCC) arising from the sale of Inventory, Accounts or Credit Card Accounts,
or which evidence, constitute proceeds of, or arise with respect to or relate
to, any Accounts, Credit Card Accounts, or Inventory of such Person, or which
arise under or relate to any license, contract, permit, or franchise with
respect to any Accounts, Credit Card Accounts, or Inventory of such Person.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” means, with respect to any Person, all instruments (as defined in
Article 9 of the UCC) arising from the sale of Inventory, Accounts or Credit
Card Accounts, or evidencing, constituting proceeds of, or arising with respect
to any Accounts, Credit Card Accounts, Inventory, or Chattel Paper of such
Person, including, without limitation, Promissory Notes relating to any of the
foregoing.

 

3



--------------------------------------------------------------------------------

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means the Pledged Interests and all other Collateral
consisting of Instruments (excluding checks), Securities and other Investment
Property, whether or not physically delivered to the Administrative Agent
pursuant to this Security Agreement.

“Pledged Interests” means all of each Grantor’s right, title and interest in and
to all of the Equity Interests now owned or hereafter acquired by such Grantor
(excluding Excluded Equity), regardless of class or designation, including,
without limitation, that listed on Exhibit G (as such Exhibit may be
supplemented from time to time in accordance with Section 8.22), and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Equity
Interests, the right to receive any certificates representing any of the Equity
Interests, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and the right to receive all
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

“Proceeds” shall have the meaning set forth in Article II.

“Promissory Notes” shall have the meaning set forth in Article 9 of the UCC.

“Receivables” means (a) all Accounts and Credit Card Accounts and (b) all
Chattel Paper, Investment Property, Documents, Instruments and General
Intangibles to the extent that they are Collateral or arise from Proceeds of the
Collateral.

“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of

 

4



--------------------------------------------------------------------------------

the obligations thereunder have been paid in full, Lenders holding in the
aggregate at least a majority of the total of the Aggregate Credit Exposure, and
(c) after the Credit Agreement has terminated by its terms and all of the
Obligations thereunder have been paid in full (whether or not the Obligations
under the Credit Agreement were ever accelerated), the Secured Parties holding
in the aggregate at least a majority of the aggregate net early termination
payments and all other amounts then due and unpaid from any Grantor to the
Secured Parties in respect of the Secured Obligations, as determined by the
Administrative Agent in its reasonable discretion.

“Retail Store Deposit Account” means any Deposit Account that is an operating
account and sub-accounts associated therewith (a) maintained by any Grantor
solely for the use of one or more of its retail stores, (b) into which payments
received from customers are directly deposited, and (c) which is neither a
Concentration Account nor any other account to which amounts held in other
deposit accounts of the Grantors are swept, which Retail Store Deposit Accounts
are identified as such on Exhibit B (as such Exhibit may be supplemented from
time to time in accordance with Section 8.22) or any supplement thereto approved
by the Administrative Agent and the Borrower Representative.

“Retained Retail Balance” means, with respect to each Retail Store Deposit
Account, an amount reasonably determined by such Grantor to be required for the
operating needs of the applicable retail store or stores to which such Retail
Store Deposit Account relates, which such amount, measured immediately after
giving effect to the applicable cash sweep conducted in accordance with
Section 7.1(a), shall not exceed, together with the Retained Retail Balances of
all other Retail Store Deposit Accounts, $1,000,000.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Securities Account” shall have the meaning set forth in Article 8-501 of the
UCC.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
securities intermediary holding securities owned by such Grantor’s or on such
Grantor’s behalf, and the Administrative Agent with respect to control of all
securities, cash and Cash Equivalents held in a securities account maintained by
such Grantor with such securities intermediary.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” means, with respect to any Person, all of the
supporting obligations (as defined in Article 9 of the UCC) issued in support of
the Accounts, Credit Card Accounts, Chattel Paper, Documents (including
electronic documents), or Instruments owing to such Person.

 

5



--------------------------------------------------------------------------------

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, to secure the
prompt and complete payment and performance of the Secured Obligations, a
security interest in all of its right, title and interest in, to and under all
of such Grantor’s personal property described below, whether now owned by or
owing to, or hereafter acquired by or arising in favor of such Grantor
(including under any trade name or derivations thereof), and regardless of where
located (all of which will be collectively referred to as the “Collateral”):

(a) all Accounts and Credit Card Accounts;

(b) all Inventory;

(c) all Deposit Accounts and Securities Accounts, all Investment Property, cash
and Cash Equivalents in any such Deposit Accounts or Securities Accounts, and
all lockboxes associated with any of the foregoing;

(d) all Pledged Interests;

(e) all Documents to the extent evidencing or relating to the Collateral
described in clauses (a) through (d) above;

(f) all Chattel Paper to the extent evidencing or relating to the Collateral
described in clauses (a) through (d) above;

(g) all Instruments to the extent evidencing or relating to the Collateral
described in clauses (a) through (d) above;

(h) all Commercial Tort Claims to the extent relating to the Collateral
described in clauses (a) through (d) above;

 

6



--------------------------------------------------------------------------------

(i) all Books;

(j) all General Intangibles (other than Patents, Trademarks and Copyrights and
Investment Property) necessary for the realization upon Collateral or evidencing
or relating to the Collateral described in clauses (a) through (d) above;

(k) all Supporting Obligations;

(l) all of such Grantor’s cash and Cash Equivalents that now or hereafter come
into the possession, custody, or control of any Secured Party; and

(m) all of the proceeds (including all cash proceeds and noncash proceeds) and
products, whether tangible or intangible, of any of the foregoing property
described in clauses (a) through (l) above, including proceeds of insurance or
commercial tort claims covering any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Securities Accounts,
Documents, Instruments, Pledged Interests, Inventory, General Intangibles (other
than Patents, Trademarks and Copyrights and Investment Property), Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition with respect to
any of the Collateral described above, the proceeds of any award in condemnation
with respect to any of the Collateral described above, and all proceeds of any
loss of, damage to or destruction with respect to any of the Collateral
described above of the Grantors, whether insured or not insured, and, to the
extent not otherwise included, any indemnity, warranty or guaranty payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral (collectively, the “Proceeds”), in each case howsoever such Grantor’s
interest therein may arise or appear (whether by ownership, security interest,
claim or otherwise; provided, however, notwithstanding the foregoing or anything
herein to the contrary, the Collateral shall not include, and no Grantor shall
grant or be deemed to have granted a security interest, collateral assignment or
other Lien in any of the following (collectively, the “Excluded Assets”):

(i) any of any Grantor’s rights or interests in or under any license, contract,
permit, instrument, security or franchise or any of its rights or interests
thereunder included in the Collateral (in this Section, referred to as “such
Contract”) in the event that such a grant would, under the terms of such
Contract, result in a breach of the terms of, or constitute a default under,
such Contract; provided that (x) rights to payment under any such Contract shall
be included in the Collateral to the extent permitted thereby or by
Section 9-406, 9-407, 9-408 or 9-409 of the UCC, and (y) all proceeds paid or
payable to any Grantor from any sale, transfer or assignment of such Contract
and all rights to receive such proceeds shall be included in the Collateral; and
provided, further, that any such Contract will be excluded from Collateral under
this clause (i) only to the extent and for so long as any of the consequences
set forth in this clause (i) will result and will cease to be excluded from
Collateral under such clause and will become subject to the Lien granted
hereunder, immediately and automatically, at such time as such consequences will
no longer result;

(ii) all rights, interests, priorities and privileges relating to any real
property and any leases, licenses or sub-leases relating to any real property or
rental payments therefrom, and any right to sue at law or in equity for any
damage thereto, any condemnation or taking thereof, and any other impairment,
including the right to receive all proceeds and damages therefrom, other than,
in each case, in respect of any Real Estate that is subject to a mortgage;

 

7



--------------------------------------------------------------------------------

(iii) any Deposit Account or Securities Account (A) maintained solely as
payroll, pension, medical, employee wage or benefit accounts or social security
laws (including withholding tax payments related thereto), (B) maintained solely
as sales tax or other tax accounts, (C) maintained solely as escrow accounts,
fiduciary or trust accounts, and accounts otherwise held exclusively for the
benefit of third parties, other than the Company and its Subsidiaries or their
Affiliates, or (D) that are maintained solely to hold customer deposits,
deposits for sweepstakes payments or deposits in connection with laws or
regulations in respect of gift cards;

(iv) any asset to the extent a security interest or Lien in such asset would
result in costs or consequences as reasonably determined in writing by the
Company and the Administrative Agent with respect to the granting or perfecting
of a security interest that is excessive in view of the benefits to be obtained
by the Secured Parties;

(v) Excluded Equity;

(vi) Vehicles and other assets subject to certificates of title; and

(vii) Trademarks, Patents and Copyrights and licenses thereof;

provided, however, that “Excluded Assets” shall not include any Proceeds,
products, substitutions or replacements of any Excluded Asset (unless such
Proceeds, products, substitutions or replacements would themselves constitute an
Excluded Asset under paragraphs (i) through (vi)); and provided, further, that
any such property or asset that at any time ceases to satisfy the criteria for
an Excluded Asset and constitutes Collateral (whether as a result of the
applicable Grantor obtaining any necessary consent, any change in applicable
law, or otherwise), shall no longer be an Excluded Asset. Each Grantor hereby
represents and warrants that the Excluded Assets (other than any Trademarks,
Patents and Copyrights), when taken as a whole, are not material to the business
operations or financial condition of the Grantors, taken as a whole. The
priority of the Administrative Agent’s Lien in any of the Collateral shall be
subject to the terms of any applicable Intercreditor Agreement with respect to
Permitted Term Loan Indebtedness.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement) to the Administrative Agent and the Lenders that:

Section 3.1 Title, Authorization, Validity, Enforceability, Perfection and
Priority. Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 6.02 of the Credit Agreement, and has full power
and authority to grant to the Administrative Agent the security interest in the
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement has been duly authorized by proper corporate, limited
liability company or partnership proceedings of such Grantor, and this Security
Agreement constitutes a legal valid and binding obligation of such Grantor and
creates a security

 

8



--------------------------------------------------------------------------------

interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When financing statements have been filed in
the appropriate offices against such Grantor in the locations listed on Exhibit
D (as such Exhibit may be supplemented from time to time in accordance with
Section 8.22), the Administrative Agent will have a fully perfected first
priority security interest in that Collateral of such Grantor in which a
security interest may be perfected by filing, subject only to Liens permitted
under Section 6.02 of the Credit Agreement.

Section 3.2 Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A (as such Exhibit may be supplemented from time to time in accordance
with Section 8.22 or to reflect changes resulting from transactions permitted
under the Loan Documents).

Section 3.3 Principal Location. Such Grantor’s mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), are disclosed in Exhibit A (as such
Exhibit may be supplemented from time to time in accordance with Section 8.22);
such Grantor has no places of business except those set forth in Exhibit A and
new locations established in accordance with Section 3.4.

Section 3.4 Collateral Locations. All of such Grantor’s locations where
Collateral is located are listed on Exhibit A excluding retail store locations
which have been established but for which Grantors are not required to deliver a
supplement to such Exhibit pursuant to Section 8.22 (as such Exhibit may be
supplemented from time to time in accordance with Section 8.22). All of said
locations are owned by such Grantor except for locations (i) which are leased by
the Grantor as lessee and designated in Part VII(b) of Exhibit A excluding
retail store locations which have been established but for which Grantors are
not required to deliver a supplement to such Exhibit pursuant to Section 8.22
(as such Exhibit may be supplemented from time to time in accordance with
Section 8.22) and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Part VII(c) of
Exhibit A (as such Exhibit may be supplemented from time to time in accordance
with Section 8.22).

Section 3.5 Deposit Accounts; Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit B (as such Exhibit may be
supplemented from time to time in accordance with Section 8.22), which Exhibit B
sets forth whether each such Deposit Account or Securities Account is an
Excluded Account, Concentration Account or a Retail Store Deposit Account (if
applicable).

Section 3.6 Exact Name; Prior Names. Such Grantor’s name in which it has
executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. Such Grantor has not, during the past five years,
been known by or used any other corporate or fictitious name, or been a party to
any merger or consolidation, or been a party to any acquisition.

Section 3.7 Letter-of-Credit Rights and Chattel Paper. Exhibit C (as such
Exhibit may be supplemented from time to time in accordance with Section 8.22)
lists all Letter-of-Credit Rights included in the Collateral with a value
individually or in the aggregate in excess of $2,500,000 and Chattel Paper
included in the Collateral of such Grantor with a value individually or in the
aggregate in excess of $2,500,000. All action by such Grantor reasonably
requested by the Administrative Agent to perfect the Administrative Agent’s Lien
on each item listed on Exhibit C (including the delivery of all

 

9



--------------------------------------------------------------------------------

originals and the placement of a legend on such Chattel Paper as required
hereunder) has been duly taken. The Administrative Agent will have a fully
perfected first priority security interest in the Collateral listed on Exhibit
C, subject only to Liens to the extent permitted under Section 6.02 of the
Credit Agreement.

Section 3.8 Accounts, Credit Card Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts, Credit Card Accounts and Chattel Paper are and
will be correctly stated in all material respects (provided that the amounts
owing and due dates shall not be subject to a materiality qualification, except
for immaterial discrepancies not exceeding an amount or value equal to $250,000
in the aggregate) in the records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account, each Credit Card Account or each item of Chattel Paper arises, such
Grantor shall be deemed to have represented and warranted that such Account,
Credit Card Account or Chattel Paper, as the case may be, and all records
relating thereto, are genuine and in all respects what they purport to be.

(b) With respect to its Trade Accounts and Credit Card Accounts, except as
disclosed on the most recent Collateral Report and except for any immaterial
discrepancies as to any of the following clauses (i) through (iv) not exceeding
an amount or value equal to $250,000 in the aggregate, (i) all Trade Accounts
are Eligible Trade Accounts and all Credit Card Accounts are Eligible Credit
Card Accounts (it being acknowledged, for the avoidance of doubt, that the
representation and warranty in this clause (i) shall be deemed true “in all
material respects” for purposes of clause (j) of the definition of Eligible
Credit Card Accounts and clause (f) of the definition of Eligible Trade Accounts
in the Credit Agreement if (and only if) discrepancies do not exceed such
above-referenced amount of $250,000); (ii) to such Grantor’s knowledge, there
are no facts, events or occurrences which in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on such Grantor’s books and records and any
invoices, statements and Collateral Reports with respect thereto; (iii) such
Grantor has not received any notice of proceedings or actions which are
threatened or pending against any Account Debtor which might result in any
material adverse change in such Account Debtor’s financial condition; and
(iv) such Grantor has no knowledge that any Account Debtor has become insolvent
or is generally unable to pay its debts as they become due.

(c) In addition, with respect to all of its Trade Accounts and Credit Card
Accounts, except as disclosed on the Collateral Report (specifically or by
exclusion of any such Account or Credit Card Account from the Borrowing Base
Certificate), (i) the amounts shown on all invoices, statements and the most
recent Borrowing Base Certificate with respect thereto are actually and
absolutely owing to such Grantor as indicated thereon and are not in any way
contingent, (ii) no payments that have been or shall be made thereon except
payments immediately delivered to a Concentration Account as required pursuant
to Section 7.1; and (iii) to the knowledge of a responsible officer of Grantor,
all Account Debtors have the capacity to contract.

Section 3.9 Inventory. With respect to any of its Inventory scheduled or listed
on the most recent Collateral Report, (a) such Inventory (other than Inventory
in transit) is located at one of such Grantor’s locations set forth on Exhibit A
excluding retail store locations which have been established but for which
Grantors are not required to deliver a supplement to such exhibit pursuant
to Section 8.22 (as such Exhibit may be supplemented from time to time in
accordance with Section 8.22), (b) no Inventory (other than Inventory in
transit) is now, or shall at any time or times hereafter be stored at any other
location except as permitted by Section 4.1(f), (c) such Grantor has good,
indefeasible and

 

10



--------------------------------------------------------------------------------

merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for Liens to the extent
permitted under Section 6.02 of the Credit Agreement, (d) except as disclosed in
the most recent Collateral Report (specifically or by exclusion of any such
Account or Credit Card Account from the Borrowing Base Certificate), such
Inventory is Eligible Inventory or Eligible In-Transit Inventory of good and
merchantable quality, free from any defects, (e) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition, (f) to the extent applicable, such
Inventory has been produced in accordance with the Federal Fair Labor Standards
Act of 1938, as amended, and all rules, regulations and orders thereunder and
(g) the completion of manufacture, sale or other disposition of such Inventory
by the Administrative Agent following the occurrence and during the continuance
of an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such property is subject (without regard to the
right of the Administrative Agent to access any Retail Store Location for such
purposes).

Section 3.10 No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party and (b) in respect of Liens to the extent permitted under
Section 6.02 of the Credit Agreement.

Section 3.11 Pledged Collateral.

(a) Exhibit G (as such Exhibit may be supplemented from time to time in
accordance with Section 8.22) sets forth a complete and accurate list of all
Pledged Collateral owned by such Grantor. Such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed on
Exhibit G as being owned by it, free and clear of any Liens, except for any
Liens permitted by Section 6.02 of the Credit Agreement. Such Grantor further
represents and warrants that (i) all Pledged Collateral owned by it constituting
an Equity Interest has been (to the extent such concepts are relevant with
respect to such Pledged Collateral) duly authorized, validly issued, are fully
paid and non- assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control and
(iv) all Pledged Collateral which represents Indebtedness owed to such Grantor
has been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness, is the legal, valid and binding obligation of such issuer and
such issuer is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this

 

11



--------------------------------------------------------------------------------

Security Agreement by such Grantor, or for the exercise by the Administrative
Agent of the voting or other rights provided for in this Security Agreement or
for the remedies in respect of the Pledged Collateral pursuant to this Security
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.

(c) Except as set forth in Exhibit G (as such Exhibit may be supplemented from
time to time in accordance with Section 8.22), such Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents Indebtedness
owed to such Grantor is subordinated in right of payment to other Indebtedness
(other than the Secured Obligations) or subject to the terms of an indenture.

Section 3.12 Insurance. Exhibit E sets forth a description of all insurance
maintained by or on behalf of the Grantors, and other Loan Parties and their
respective Restricted Subsidiaries as of the Effective Date.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated pursuant to the terms of the Credit Agreement, each
Grantor party hereto as of the date hereof agrees, and from and after the
effective date of any Security Agreement Supplement applicable to any Grantor
(and after giving effect to supplements, if any, to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated pursuant
to the terms hereof, each such additional Grantor agrees:

Section 4.1 General.

(a) Collateral Records. Such Grantor will keep proper books and records and
accounts in all material respects as to the Collateral owned by it. In
accordance with Section 5.06 of the Credit Agreement, the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to such Grantor’s Collateral for internal use
by the Administrative Agent and the Lenders.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral owned by
such Grantor subject to Liens permitted by Section 6.02 of the Credit Agreement.
Any financing statement filed by the Administrative Agent may be filed in any
filing office in any UCC jurisdiction and may (i) indicate such Grantor’s
Collateral by any description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor. Such Grantor also agrees to
furnish any such information described in the foregoing sentence to the
Administrative Agent promptly upon request. Such Grantor also ratifies its
authorization for the Administrative Agent to have filed in any UCC jurisdiction
any initial financing statements or amendments thereto if filed prior to the
date hereof.

 

12



--------------------------------------------------------------------------------

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests, statements and schedules further identifying and describing
the Collateral owned by it and such other reports and information in connection
with its Collateral as the Administrative Agent may reasonably request, all in
such detail as the Administrative Agent may reasonably specify. Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder or under Section 6.02 of the Credit Agreement;
provided, that in no event shall any Grantor be required to take any action to
perfect the Administrative Agent’s security interest on assets (other than
Inventory in-transit and Equity Interests in any first-tier CFC) which are
outside the U.S.

(d) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Liens to the extent permitted by Section 6.02
of the Credit Agreement.

(e) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens to the extent permitted under Section 6.02 of the
Credit Agreement. Such Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement naming the Administrative Agent as the secured party
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

(f) Locations. Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A excluding retail
store locations which have been established but for which Grantors are not yet
required to deliver a supplement to such Exhibit pursuant to Section 8.22 (as
such Exhibit may be supplemented from time to time in accordance with
Section 8.22), (ii) otherwise change, or add to, such locations unless such
Grantor shall have obtained a Collateral Access Agreement for each such location
to the extent obtainment of a Collateral Access Agreement for such location is
required by Section 4.13 or (iii) change its principal place of business or
chief executive office from the location identified on Exhibit A, other than as
permitted by the Credit Agreement.

(g) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all material
(individually or in the aggregate) agreements to which it is a party or by which
it is bound relating to such Collateral.

Section 4.2 Receivables.

(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence and continuance of
an Event of Default, such Grantor may reduce the amount of Accounts, Credit Card
Accounts and other Receivables arising from the sale of Inventory in accordance
with its then current policies (provided that such policies may not be changed
without the prior written consent of the Administrative Agent following the
occurrence and during the continuance of a Default) and in the ordinary course
of business.

 

13



--------------------------------------------------------------------------------

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce to the extent commercially
reasonable to do so, at such Grantor’s sole expense, all amounts due or
hereafter due to such Grantor under the Receivables owned by it.

(c) Delivery of Invoices. Following the occurrence and during the continuance of
a Default, such Grantor will deliver to the Administrative Agent promptly upon
its reasonable request duplicate invoices with respect to each Trade Account
owned by it bearing such language of assignment as the Administrative Agent
shall reasonably specify.

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable in excess of $500,000 owned by such Grantor exists or (ii) if, to the
knowledge of such Grantor, any dispute, setoff, claim, counterclaim or defense
exists or has been asserted or threatened with respect to any such Receivable in
excess of $500,000, such Grantor will promptly disclose such fact to the
Administrative Agent in writing. Such Grantor shall send the Administrative
Agent a copy of each credit memorandum in excess of $500,000 promptly following
its issuance, and such Grantor shall promptly report each such credit memorandum
and each of the facts required to be disclosed to the Administrative Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.

(e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper included
in the Collateral individually or in the aggregate in excess of $2,500,000 in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

Section 4.3 Inventory.

(a) Maintenance of Goods. Such Grantor will do all things reasonably necessary
to maintain, preserve, protect and keep its Inventory in good repair and working
and saleable condition in all material respects, except for damaged, defective
or obsolete goods arising in the ordinary course of such Grantor’s business.

(b) Returned Inventory. If an Account Debtor returns any Inventory in excess of
$250,000 to such Grantor when no Event of Default exists, then such Grantor
shall promptly determine the reason for such return and shall issue a credit
memorandum to the Account Debtor in the appropriate amount. Such Grantor shall
promptly report to the Administrative Agent any return involving an amount in
excess of $500,000. Each such report shall indicate the reasons for the returns
and the locations and condition of the returned Inventory. In the event any
Account Debtor returns Inventory in excess of $1,000,000 to such Grantor when an
Event of Default exists, such Grantor, upon the written request of the
Administrative Agent, shall: (i) hold the returned Inventory in trust for the
Administrative Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Administrative Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Administrative Agent’s prior written
consent. All returned Inventory shall be subject to the Administrative Agent’s
Liens thereon. Whenever any Inventory is returned, the related Account shall be
deemed ineligible to the extent of the amount owing by the Account Debtor with
respect to such returned Inventory and such returned Inventory shall not be
Eligible Inventory.

 

14



--------------------------------------------------------------------------------

(c) Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory in accordance with its customary processes and
procedures under GAAP at least once per fiscal year in accordance with its
customary processes and procedures, and after and during the continuance of an
Event of Default, at such other times as the Administrative Agent reasonably
requests. Such Grantor, at its own expense, shall deliver to the Administrative
Agent the results of each physical count, in such Grantor’s customary prescribed
format, which such Grantor has made, or has caused any other Person to make on
its behalf, of all or any portion of its Inventory. Such Grantor will maintain a
perpetual inventory reporting system at all times.

Section 4.4 Delivery of Instruments, Securities, Chattel Paper and Documents.
Such Grantor will (a) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral owned by it (if any then
exist) if the aggregate value thereof exceeds $1,000,000, (b) hold in trust for
the Administrative Agent upon receipt and promptly thereafter deliver to the
Administrative Agent any such Chattel Paper, Securities and Instruments
constituting Collateral, (c) upon the Administrative Agent’s request, deliver to
the Administrative Agent (and thereafter hold in trust for the Administrative
Agent upon receipt and promptly deliver to the Administrative Agent) any
Document (other than electronic documents) evidencing or constituting Collateral
if the aggregate value thereof exceeds $1,000,000 and (d) promptly upon the
Administrative Agent’s request, deliver to the Administrative Agent a duly
executed amendment to this Security Agreement, in the form of Exhibit F hereto
(the “Amendment”), pursuant to which such Grantor will pledge such items
constituting Collateral. Such Grantor hereby authorizes the Administrative Agent
to attach each Amendment to this Security Agreement and agrees that all such
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral.

Section 4.5 Uncertificated Pledged Collateral. Such Grantor will, as the
Administrative Agent shall direct, cause the appropriate issuers (and, if held
with a securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to either: (i) mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement, or (ii) cause the issuer to agree to comply with
instructions from the Administrative Agent as to such uncertificated securities
without further consent of such Grantor. With respect to any Pledged Collateral
owned by it, such Grantor will take any actions necessary to cause (a) the
issuers of uncertificated securities which are Pledged Collateral and (b) any
securities intermediary which is the holder of any such Pledged Collateral, to
cause the Administrative Agent to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral in excess of $5,000,000 (individually and in the
aggregate) held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, giving
the Administrative Agent Control.

Section 4.6 Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Except as permitted pursuant to the
Credit Agreement, such Grantor will not (i) permit or suffer any issuer of an
Equity Interest of its Subsidiaries constituting Pledged Collateral owned by it
to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets or merge or consolidate with any
other entity, or (ii) vote any such Pledged Collateral in favor of any of the
foregoing.

 

15



--------------------------------------------------------------------------------

(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest of its Subsidiaries constituting Pledged
Collateral owned by it to issue additional Equity Interests, any right to
receive the same or any right to receive earnings, except to such Grantor.

(c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time during the existence of an Event
of Default at the option of the Administrative Agent.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Administrative Agent
in respect of such Pledged Collateral (it being acknowledged, for the avoidance
of doubt, that sales, transfers, leases and other dispositions impacting Pledged
Collateral permitted under Section 6.05 of the Credit Agreement shall not be
deemed to have the effect of impairing such rights);

(ii) Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof;

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than dividends
and interest paid or payable other than in cash in respect of such Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral
(collectively referred to as the “Excluded Payments”); provided however, that
until actually paid, all rights to such distributions shall remain subject to
the Lien created by this Security Agreement; and

(iv) All Excluded Payments and all other non-cash distributions in respect of
any Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

(e) Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

 

16



--------------------------------------------------------------------------------

Section 4.7 Intellectual Property.

(a) Such Grantor will use its commercially reasonable efforts (i) to secure all
consents and approvals necessary or appropriate for the assignment to or benefit
of the Administrative Agent of any License held by such Grantor which is
material to such Grantor’s business and operations, and (ii) to enforce the
security interests granted hereunder in such License to the extent that it is
legally permissible for such Grantor to assign or grant to the Administrative
Agent a security interest in any such License in which such Grantor is the
licensee.

(b) Such Grantor shall notify the Administrative Agent promptly if it knows that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) owned by such Grantor and which is material and
necessary in such Grantor’s business or operations may become abandoned or
dedicated, or with respect to such material and necessary Patent, Trademark or
Copyright (now or hereafter existing) of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any such material and necessary Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.

(c) From and after such date (if any) on which the Administrative Agent is
granted a security interest in any Patent, Trademark or Copyright that is
material and necessary to such Grantor’s business, (i) such Grantor, either
directly or through any agent, employee, licensee or designee, shall not file an
application for the registration of any such material and necessary Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency without giving
the Administrative Agent prior written notice thereof, and, (ii) upon request of
the Administrative Agent, such Grantor shall execute and deliver any and all
security agreements as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest on such Patent, Trademark
or Copyright, and the General Intangibles of such Grantor relating thereto or
represented thereby.

(d) Such Grantor shall take all commercially reasonable actions necessary or
reasonably requested by the Administrative Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing) material and necessary to its business, including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and opposition and interference and cancellation proceedings, unless such
Grantor shall reasonably determine (with prior written notice to the
Administrative Agent) that such Patent, Trademark or Copyright is not material
to the conduct of such Grantor’s business.

(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material and necessary for the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other commercially reasonable
actions as the Administrative Agent shall deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright. In the event that
such Grantor institutes suit because any of its Patents, Trademarks or
Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8.

 

17



--------------------------------------------------------------------------------

Section 4.8 Commercial Tort Claims. Such Grantor shall promptly after the same
is acquired by it, notify the Administrative Agent of any commercial tort claim
(as defined in the UCC) and, unless the Administrative Agent otherwise consents,
such Grantor shall enter into an amendment to this Security Agreement, in the
form of Exhibit F hereto, granting to Administrative Agent a first priority
security interest in such commercial tort claim in excess of a claimed amount in
excess of $2,500,000.

Section 4.9 Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit in excess of the stated amount of $2,500,000
that constitutes Collateral, it shall promptly, and in any event within five
(5) Business Days after becoming a beneficiary notify the Administrative Agent
thereof and cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to the Administrative Agent and
(ii) agree to direct all payments thereunder to a Concentration Account, all in
form and substance reasonably satisfactory to the Administrative Agent.

Section 4.10. Federal, State or Municipal Claims. Such Grantor will promptly
notify the Administrative Agent of any Collateral in excess of $5,000,000
(individually or in the aggregate) which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

Section 4.11 No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies;
provided that the foregoing shall not limit or restrict a Grantor from the
ordinary conduct of its business and any action or transaction permitted in
accordance with the Credit Agreement.

Section 4.12 Reserved.

Section 4.13 Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property (other than a retail store location), mortgagee of owned
property or bailee or consignee with respect to any warehouse, processor or
converter facility or other location (other than a retail store location or the
Trenton, South Carolina facility so long as such facility shall have been closed
on or before August 31, 2015 (or as such time may be extended by the
Administrative Agent in its sole discretion in writing)) where Collateral with a
value in excess of $2,500,000 individually or $5,000,000 in the aggregate is
stored or located. With respect to such locations (other than a retail store
location) or warehouse space leased as of the Closing Date and thereafter, at
which Collateral is stored or located, if the Administrative Agent has not
received a Collateral Access Agreement as of the Effective Date (or, if later,
as of the date such location is acquired or leased), the Borrowers’ Eligible
Inventory at that location shall be excluded from the Borrowing Base or subject
to such Reserves as may be established by the Administrative Agent. After the
Closing Date, no real property (other than a retail store location) or warehouse
space shall be leased by such Grantor and no Inventory shall be shipped to a
processor or converter under arrangements established after the Closing Date,
unless and until a satisfactory Collateral Access Agreement shall first have
been obtained with respect to any such location where Collateral is stored or
located with a value in excess of $2,500,000 individually or $5,000,000 in the
aggregate and if it has not been obtained, the Borrowers’ Eligible Inventory at
that location shall be excluded from the Borrowing Base or subject to the
establishment of Reserves acceptable to the Administrative Agent. Such Grantor
shall timely and fully pay and perform its material obligations under all leases
and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located.

 

18



--------------------------------------------------------------------------------

Section 4.14. Deposit Account Control Agreements. On or before the Effective
Date or such later date as provided in Section 5.18 of the Credit Agreement,
such Grantor will provide to the Administrative Agent promptly upon the
Administrative Agent’s request, a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, duly executed on behalf of
each financial institution holding a Deposit Account or Securities Account, as
applicable (other than, in each case, Excluded Accounts and Excluded Assets) of
such Grantor as set forth in this Security Agreement; provided that, the
Administrative Agent may, in its reasonable discretion, defer delivery of any
such Deposit Account Control Agreement or Securities Account Control Agreement,
establish a Reserve with respect to any Deposit Account or Securities Account
(other than, in each case, Excluded Accounts and Excluded Assets) for which the
Administrative Agent has not received such Deposit Account Control Agreement or
Securities Account Control Agreement, and require such Grantor to open and
maintain a new Deposit Account or Securities Account with a financial
institution subject to a Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable.

Section 4.15 Assigned Contracts. Upon the occurrence and during the continuance
of an Event of Default, such Grantor will use its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to or for the benefit of the Administrative Agent of any Assigned
Contract held by such Grantor and to enforce the security interests granted
hereunder. Such Grantor shall perform all of its material obligations under each
of its Assigned Contracts constituting a Credit Card Agreement, and shall
enforce all of its rights and remedies thereunder, in each case, as it deems
appropriate in its business judgment; provided however, that such Grantor shall
not take any action or fail to take any action with respect to its Assigned
Contracts constituting a Credit Card Agreement which would cause the termination
of an Assigned Contract constituting a Credit Card Agreement. Without limiting
the generality of the foregoing, such Grantor shall take all action necessary or
appropriate to permit, and shall not take any action which would have a material
adverse effect upon, the enforcement of indemnification rights under any of its
Assigned Contracts constituting a Credit Card Agreement. Such Grantor shall
notify the Administrative Agent in writing, promptly after such Grantor becomes
aware thereof, of any event or fact which could give rise to a material claim by
it for indemnification under any of its Assigned Contracts constituting a Credit
Card Agreement, and shall diligently pursue such right and report to the
Administrative Agent on all further material developments with respect thereto.
Such Grantor shall deposit into a Deposit Account at the Administrative Agent or
subject to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all
amounts received by such Grantor as indemnification or otherwise pursuant to its
Assigned Contracts. If such Grantor shall fail within two Business Days after
the Administrative Agent’s demand to pursue diligently any rights under any of
its Assigned Contracts constituting a Credit Card Agreement, or if upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction of the Required Secured Parties shall, directly
enforce such Grantor’s rights under any Assigned Contract in the Administrative
Agent’s own name on behalf of the Secured Parties, or in such Grantor’s name and
may enter into such settlements or other agreements with respect thereto as the
Administrative Agent or the Required Secured Parties, as applicable, shall
determine. In any suit, proceeding or action brought by the Administrative Agent
for the benefit of the Secured Parties under any Assigned Contract for any sum
owing thereunder or to enforce any provision thereof, such Grantor shall
indemnify and hold the Administrative Agent and the other Secured Parties
harmless from and against all expense, loss or damage suffered by reason of any
defense, setoff, counterclaims, recoupment, or reduction of liability whatsoever
of the obligor thereunder arising out of a breach by such Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing from such Grantor to or in favor of such obligor or
its successors. All such obligations of such Grantor shall be and remain
enforceable only against such Grantor and shall not be enforceable against the
Administrative Agent or the other Secured Parties. Notwithstanding any provision
hereof to the contrary, such Grantor shall at all times remain liable to observe
and perform all of its duties and obligations under its Assigned

 

19



--------------------------------------------------------------------------------

Contracts, and the Administrative Agent’s or any other Secured Party’s exercise
of any of their respective rights with respect to the Collateral shall not
release such Grantor from any of such duties and obligations. Neither the
Administrative Agent nor any other Secured Party shall be obligated to perform
or fulfill any of such Grantor’s duties or obligations under its Assigned
Contracts or to make any payment thereunder, or to make any inquiry as to the
nature or sufficiency of any payment or property received by it thereunder or
the sufficiency of performance by any party thereunder, or to present or file
any claim, or to take any action to collect or enforce any performance, any
payment of any amounts, or any delivery of any property.

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

Section 5.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall prove to have been materially
incorrect when made or deemed made (it being understood and agreed that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(b) Any Grantor shall fail to observe or perform any of the terms or provisions
of Article IV or Article VII.

(c) Any Grantor shall fail to observe or perform any of the terms or provisions
of this Security Agreement (other than a breach which constitutes an Event of
Default under any other Section of this Article V) and such failure shall
continue unremedied for a period of thirty (30) days after the earlier of
knowledge of a Responsible Officer of a Borrower Representative of such breach
or notice thereof from the Administrative Agent.

(d) The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

(e) Any Equity Interest which is included within the Collateral shall at any
time constitute a Security or the issuer of any such Equity Interest shall take
any action to have such interests treated as a Security unless (i) all
certificates or other documents constituting such Security have been delivered
to the Administrative Agent and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Administrative Agent has
entered into a control agreement with the issuer of such Security or with a
securities intermediary relating to such Security and such Security is defined
as such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise.

Section 5.2 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

 

20



--------------------------------------------------------------------------------

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or Securities Account Control Agreement in respect of
Collateral and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise all voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

(d) Upon the occurrence and during the continuance of an Event of Default, until
the Administrative Agent is able to effect a sale, lease, or other disposition
of Collateral, the Administrative Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any

 

21



--------------------------------------------------------------------------------

other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and the other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment.

(e) Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(f) Each Grantor recognizes that, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

Section 5.3 Grantor’s Obligations Upon the Occurrence and Continuance of an
Event of Default. Upon the request of the Administrative Agent after the
occurrence and during the continuance of an Event of Default, each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at such Grantor’s premises or elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

 

22



--------------------------------------------------------------------------------

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts and Credit Card
Accounts; (ii) an aging of all Accounts and Credit Card Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts and Credit Card
Accounts.

Section 5.3 Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent to exercise the rights and remedies under the Credit
Agreement and each other Loan Document, including under this Article V at such
time as the Administrative Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any
intellectual property rights (including, without limitation Trademarks and
customer lists) now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under the Credit Agreement, this Security Agreement or any other Loan
Document, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

Section 5.4 Subordination. Each Grantor hereby agrees that, upon the occurrence
and during the continuance of a Default, unless otherwise agreed in writing by
the Administrative Agent, all Indebtedness owing to it by any Borrower or any of
its Subsidiaries shall be fully subordinated to the payment in full in cash of
such Grantor’s Secured Obligations or Guaranteed Obligations, as the case may
be.

Section 5.5 Deficiency. The Grantors shall remain liable, jointly and severally,
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Secured Obligations.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.1 Account Verification. The Administrative Agent may at any time, in
the Administrative Agent’s own name (following the occurrence and during the
continuance of a Default), in the name of a nominee of the Administrative Agent,
or in the name of any Grantor communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

23



--------------------------------------------------------------------------------

Section 6.2 Authorization for Administrative Agent to Take Certain Action.

(a) Subject to the last sentence of this Section 6.2(a), each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney in fact, with the full power of
substitution either in its own name or in the name of such Grantor, (i) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (ii) to endorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations in accordance with the terms of the Credit Agreement,
(vi) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for Liens to the extent permitted under Section 6.02 of the
Credit Agreement), (vii) to contact Account Debtors for any reason with respect
to Eligible Trade Accounts that are included in the Borrowing Base using the
name of a nominee of the Administrative Agent during a period prior to the
occurrence and continuance of a Default, (viii) to demand payment or enforce
payment of the Receivables in the name of the Administrative Agent or such
Grantor and to endorse any and all checks, drafts, and other instruments for the
payment of money relating to the Receivables, (ix) to sign such Grantor’s name
on any invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, (xvi) to send verifications of
Eligible Trade Accounts included in the Borrowing Base to any Account Debtor,
(xvii) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral, and (xvii) to do all other
acts and things reasonably necessary to carry out this Security Agreement or any
other Loan Document; and such Grantor agrees to reimburse the Administrative
Agent to the extent provided in Section 9.03(a) of the Credit Agreement in
connection with any of the foregoing; provided, further, that this authorization
shall not relieve such Grantor of any of its obligations under this Security
Agreement or under the Credit Agreement. The Administrative Agent agrees that it
shall not exercise any power-of-attorney granted in this Section 6.2(a) with
respect to subsections (ii), and subsections (viii) through and including
(xvii) until the occurrence and continuance of an Event of Default.

 

24



--------------------------------------------------------------------------------

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.

Section 6.3 Proxy. SUBJECT TO THE LAST PROVISO OF THIS SECTION 6.3, EACH GRANTOR
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS ITS
PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) WITH RESPECT TO
ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY OF THE PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE
AGENT AS PROXY AND ATTORNEY-IN- FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE
PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS); AND SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF); PROVIDED, HOWEVER,
IN EACH CASE ABOVE, THE ADMINISTRATIVE AGENT SHALL NOT EXERCISE ANY PROXY RIGHTS
OR POWER OF ATTORNEY GRANTED IN THIS SECTION UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.

Section 6.4 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR AFFILIATES, OR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS;

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

Section 7.1 Collection of Receivables.

(a) Each Grantor shall cause each of its retail store locations to promptly
deposit all of its payments received from retail customers in one or more Retail
Store Deposit Accounts or Concentration Accounts and shall cause all amounts on
deposit in each Retail Store Deposit Account (other than, in each case, the
Retained Retail Balance) to be swept not less frequently than every five
(5) Business Days into one or more Concentration Accounts.

 

25



--------------------------------------------------------------------------------

(b) Each Grantor shall cause all credit card processors and credit card issuers
to make all settlement and other payments due to such Grantor by wire transfer,
ACH or other electronic transfer to one or more Concentration Accounts or a
sub-account that is swept daily into a Concentration Account.

(c) Each Grantor shall direct all of its Account Debtors in respect of Trade
Accounts to forward payments directly to a Concentration Account. If any Grantor
should refuse or neglect to notify any Account Debtor to forward payments
directly to a Concentration Account after notice from the Administrative Agent,
the Administrative Agent shall be entitled to make such notification directly to
such Account Debtor.

(d) If notwithstanding the foregoing instructions, any Grantor receives any
proceeds of any Receivables (other than payments made by retail customers
directly to retail stores of the Grantors), such Grantor shall receive such
payments as the Administrative Agent’s trustee, and shall promptly deposit all
cash, checks or other similar payments related to or constituting payments made
in respect of Receivables received by it to a Concentration Account.

Section 7.2 Covenant Regarding New Deposit Accounts and Securities Accounts.
Before opening or replacing any Deposit Account or Securities Account (other
than, in each case, Excluded Accounts and Excluded Assets), each Grantor shall
(a) obtain the Administrative Agent’s consent in writing to the opening of such
Deposit Account or Securities Accounts (which consent shall not be unreasonably
withheld or delayed), provided that no such consent shall be required with
respect to any Retail Store Deposit Account, and (b) cause each bank or
financial institution or securities intermediary in which it seeks to open any
such Deposit Account or Securities Account, to enter into a Deposit Account
Control Agreement or Securities Account Control Agreement, as applicable, with
the Administrative Agent in order to give the Administrative Agent Control of
such Deposit Account or Securities Account. Notwithstanding anything to the
contrary herein, any Grantor may open, close or replace any Deposit Account or
Securities Account that is an Excluded Account or Excluded Asset without consent
of the Administrative Agent and without entering into a Deposit Account Control
Agreement or Securities Account Control Agreement in respect of such Deposit
Account or Securities Account.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1 Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now

 

26



--------------------------------------------------------------------------------

or hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

Section 8.2 Limitation on Administrative Agent’s and Other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any duty (except as
set forth in the immediately preceding sentence) as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Administrative Agent or such other Secured Party, or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. To the extent that applicable law imposes duties on the
Administrative Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that, in connection with the exercise of
such remedies, it is commercially reasonable for the Administrative Agent (i) to
fail to incur expenses deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.

Section 8.3 Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in

 

27



--------------------------------------------------------------------------------

whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to a Receivable. In view of the foregoing, each Grantor
agrees that the Administrative Agent may at any time and from time to time, if
an Event of Default has occurred and is continuing, compromise with the obligor
on any Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

Section 8.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement but
has failed to do so after written notice and the Grantors shall reimburse the
Administrative Agent for any amounts paid by the Administrative Agent pursuant
to this Section 8.04. The Grantors’ obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
within five Business Days of demand.

Section 8.5 Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(e),
4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.13, 4.14, 5.3 or 8.6 or in Article VII or
in Section 5.10 of the Credit Agreement will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of the
Administrative Agent or the other Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Grantors.

Section 8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in the Credit Agreement
and notwithstanding any course of dealing between any Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in the Credit Agreement) shall be binding upon the Administrative Agent or
the other Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Secured Parties.

Section 8.7 No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Administrative Agent or any other Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Administrative Agent with the concurrence or at the
direction of the applicable Lenders required under Section 9.02 of the Credit
Agreement and then only to the extent in such writing specifically set forth.
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the other Secured Parties until the Secured Obligations have been paid in full.

Section 8.8 Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid,

 

28



--------------------------------------------------------------------------------

unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Security Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Security Agreement are declared to be severable.

Section 8.9 Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

Section 8.10 Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

Section 8.11 Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

Section 8.12 Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any, to the extent set forth in the Credit Agreement. Any and all costs and
expenses incurred by the Grantors in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Grantors. The
provisions of Section 9.03 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

Section 8.13 Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

Section 8.14 Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or at the discretion of the Administrative
Agent, a backup standby Letter of Credit

 

29



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and the Issuing Bank has been delivered
to the Administrative Agent as required by the Credit Agreement) other than
contingent indemnification obligations as to which no claim has been made and no
commitments of the Administrative Agent or the other Secured Parties which would
give rise to any Secured Obligations are outstanding.

Section 8.15 Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

Section 8.16 CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

Section 8.17 CONSENT TO JURISDICTION. THE PROVISIONS OF SECTION 9.09 OF THE
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

Section 8.18 WAIVER OF JURY TRIAL. THE PROVISIONS OF SECTION 9.10 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

Section 8.19 Indemnity. The Grantors jointly and severally agree to reimburse
the Administrative Agent for its reasonable and documented fees and expenses
incurred hereunder to the full extent provided in, and subject to the terms and
conditions of, Section 9.03 of the Credit Agreement.

Section 8.20 Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

Section 8.21 Credit Agreement. In the event of any conflict between any
provision in this Security Agreement and a provision in the Credit Agreement,
such provision of the Credit Agreement shall govern (unless such provision of
this Security Agreement is necessary to comply with applicable Requirements of
Law, in which case such provision shall govern to the extent necessary to comply
therewith).

Section 8.22 Supplements to Exhibits. No less than once per fiscal quarter, and
upon the effectiveness of any joinder to this security Agreement in the form of
Annex I hereto, and otherwise from time to time upon the Administrative Agent’s
reasonable request, the Grantors shall promptly furnish such updates to the
information disclosed pursuant to this Agreement, including any Exhibits hereto,
such that such updated information is true and correct as of the date so
furnished. The Grantors may deliver to the Administrative Agent supplements to
an Exhibit hereunder, which supplemental Exhibit shall, with the written consent
of the Administrative Agent, become part of the applicable Exhibit for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such consent by the Administrative Agent.

 

30



--------------------------------------------------------------------------------

Section 8.23 Confidentiality. The provisions of Section 9.12 of the Credit
Agreement are hereby incorporated by reference mutatis mutandis.

ARTICLE IX

NOTICES

Section 9.1 Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent in accordance with Section 9.01 of the
Credit Agreement.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Page Follows]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS: URBAN OUTFITTERS, INC. By:  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer TERRAIN EAST LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer J. FRANKLIN STYER
NURSERIES, INC. By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer ANTHROPOLOGIE, INC. By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer URBAN OUTFITTERS
WHOLESALE, INC. By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer URBAN OUTFITTERS WEST
LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer

 

Signature Page to Security and Pledge Agreement



--------------------------------------------------------------------------------

FREE PEOPLE OF PA LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer URBN PUERTO RICO RETAIL
LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer U. O. REAL ESTATE
HOLDING I LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer U. O. REAL ESTATE
HOLDING II LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer U. O. REAL ESTATE LLC By
 

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer UO FENWICK, INC. By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer URBN PR HOLDING, INC. By
 

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer

 

Signature Page to Security and Pledge Agreement



--------------------------------------------------------------------------------

TERRAIN MERCHANDISING LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer URBN HOLDING, INC. By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer UO US LLC By  

/s/ Frank Conforti

Name:   Frank Conforti Title:   Chief Financial Officer

 

Signature Page to Security and Pledge Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

/s/ Donna DiForio

Name:   Donna DiForio Title:   Authorized Officer

 

Signature Page to Security and Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 4.1(f) of Security Agreement)

INFORMATION AND COLLATERAL LOCATIONS OF URBAN OUTFITTERS, INC.

 

I. Name of Grantor: Urban Outfitters, Inc.

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
636814

 

V. Federal Identification Number: 23-2003332

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

  1. Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

 

  2. Reno Fulfillment Center

12055 Moya Blvd.

Reno, NV 89431

 

  3. Gap Distribution Center

755 Brackbill Road

Gap, PA 17535

 

  4. Gap Fulfillment Center

766 Brackbill Road

Gap, PA 17535

None of the other Entities or any Subsidiary of any of the Entities owns any
real property. Please note that the Navy Yard Office is a long-term lease with
the Philadelphia Industrial Development Corp. for the land, but Urban Outfitters
owns the buildings and any improvements thereon.

 

1



--------------------------------------------------------------------------------

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

1. Reno Distribution Center, 6640 Echo Ct., Reno, NV 89431 (Lessor: FRE LEAR
429, LLC)

 

2. South Carolina Distribution Center, 30 Industrial Park Blvd., Trenton, SC
29847 (Lessor: Pine Valley Properties; Sublessor: VF Playwear, Inc.)

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

1. Metropolitan Warehouse – Bailor

811 Sentous Street, City of Industry, CA 91648

 

2. Metropolitan Warehouse – Bailor

741 West Ward Avenue, High Point, NC 27260

 

3. Metropolitan Warehouse – Bailor

Metropolitan Building J&K, 2565 Brunswick Avenue, Linden, NJ 07036

 

2



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF TERRAIN MERCHANDISING LLC

 

I. Name of Grantor: Terrain Merchandising LLC

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
4462433

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

3



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF TERRAIN EAST LLC

 

I. Name of Grantor: Terrain East LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3781701

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

  1. Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

  2. Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

  3. Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

4



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF J. FRANKLIN STYER NURSERIES, INC.

 

I. Name of Grantor: J. Franklin Styer Nurseries, Inc.

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
346278

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

  1. Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

  2. Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

  3. Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

5



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF U. O. REAL ESTATE HOLDING I LLC

 

I. Name of Grantor: U. O. Real Estate Holding I LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3285983

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

6



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF U. O. REAL ESTATE HOLDING II LLC

 

I. Name of Grantor: U. O. Real Estate Holding II LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3285984

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

7



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF U. O. REAL ESTATE LLC

 

I. Name of Grantor: U. O. Real Estate LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3285981

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

8



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF URBN HOLDING, INC.

 

I. Name of Grantor: URBN Holding, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5093394

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

9



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF UO US LLC

 

I. Name of Grantor: UO US LLC

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5093392

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

10



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF ANTHROPOLOGIE, INC.

 

I. Name of Grantor: Anthropologie, Inc.

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2077901

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

  1. Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

  2. Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

  3. Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

11



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF URBAN OUTFITTERS WHOLESALE, INC.

 

I. Name of Grantor: Urban Outfitters Wholesale, Inc.

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
965251

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

  1. Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

  2. Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

  3. Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

12



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF UO FENWICK, INC.

 

I. Name of Grantor: UO Fenwick, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2438510

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

13



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF URBAN OUTFITTERS WEST LLC

 

I. Name of Grantor: Urban Outfitters West LLC

 

II. State of Incorporation or Organization: California

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
200127610038

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

14



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF FREE PEOPLE OF PA LLC

 

I. Name of Grantor: Free People of PA LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3859764

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

  1. Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

  2. Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

  3. Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

15



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF URBN PR HOLDING, INC.

 

I. Name of Grantor: URBN PR Holding, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5649461

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

16



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF URBN PUERTO RICO RETAIL LLC

 

I. Name of Grantor: URBN Puerto Rico Retail LLC

 

II. State of Incorporation or Organization: Puerto Rico

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
346389

 

V. Federal Identification Number: ##-#######

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

17



--------------------------------------------------------------------------------

EXHIBIT B

(See Sections 3.5 and 7.1 of Security Agreement)

 

Owner

  

Type Of

Account

   Bank   

Account
Numbers

   Subject to
control
agreement or
blocked
accounts
agreement?
[Yes/No]   

Reason for
Exclusion from
Control Requirement

Urban Outfitters, Inc.

   Operating    Wells Fargo    #############    Yes    N/A

Urban Outfitters, Inc.

   Consolidation Account    Wells Fargo    ##########    Yes    N/A

Urban Outfitters, Inc.

   Credit Card    Wells Fargo    ##########    No    Excluded Account

Urban Outfitters, Inc.

   A/P Disburs.    Wells Fargo    #############    No    Excluded Account

Urban Outfitters, Inc.

   DC Petty Cash    Wells Fargo    #############    No    Excluded Account

Urban Outfitters, Inc.

   Payroll Disburs.    Wells Fargo    #############    No    Payroll

UO Fenwick, Inc.

   Investment Entity    Wells Fargo    ##########    No    Excluded Account

Urban Outfitters, Inc.

   Wholesale Account    Wells Fargo    #############    No    Excluded Account

URBN Holding, Inc.

   Tax Transactions    Wells Fargo    ##########    No    Excluded Account

Urban Outfitters, Inc.

   GBP – WorldPay Funds    Wells Fargo    #########    No    Excluded Account

Urban Outfitters, Inc. (100 Retail Stores)1

   Operating (Retail)    Wells Fargo    ##########    No    Retail Account

Urban Outfitters, Inc. (1 Retail Store)

  

Operating

(Retail)

   HSBC    #########    No    Retail Account

Urban Outfitters, Inc. (1 Retail Store)

  

Operating

(Retail)

   Old National Bank    #######    No    Retail Account

Anthropologie, Inc. (1 Retail Store)

  

Operating

(Retail)

   Alliance Bank    ######    No    Retail Account

Urban Outfitters, Inc. (1 Retail Store)

  

Operating

(Retail)

   Parke Cities Bank    ########    No    Retail Account

Urban Outfitters, Inc. (14 Retail Stores)

  

Operating

(Retail)

   PNC Bank    ##########    No    Retail Account

Urban Outfitters, Inc. (6 Retail Stores)

  

Operating

(Retail)

   SunTrust Bank    #############    No    Retail Account

Urban Outfitters, Inc. (26 Retail Stores)

  

Operating

(Retail)

   JPMorgan Chase Bank    #########    Yes    N/A

Urban Outfitters, Inc. (1 Retail Store)

  

Operating

(Retail)

   M&T Bank    ##########    No    Retail Account

Urban Outfitters, Inc. (1 Retail Store)

  

Operating

(Retail)

   TD Bank    ##########    No    Retail Account

Urban Outfitters, Inc. (1 Retail Store)

  

Operating

(Retail)

   Associated Bank    ##########    No    Retail Account

Anthropologie, Inc. (1 Retail Store)

  

Operating

(Retail)

   Valley National Bank    ########    No    Retail Account

Urban Outfitters, Inc. (219 Retail Stores)

  

Operating

(Retail)

   Bank of America    ##########    Yes    N/A

Urban Outfitters, Inc. (1 Retail Store)

  

Operating

(Retail)

   Farmington Bank    ########    No    Retail Account

 

1  Various retail locations use the same deposit account for store operations.
All retail accounts are swept into the main Urban Outfitters, Inc. Consolidation
Account (Account ###########) not less than once every five (5) Business Days.

 

18



--------------------------------------------------------------------------------

Owner

  

Type Of

Account

   Bank   

Account
Numbers

   Subject to
control
agreement or
blocked
accounts
agreement?
[Yes/No]   

Reason for
Exclusion from
Control Requirement

Anthropologie, Inc. (1 Retail Store)

   Operating (Retail)    Farmington
Bank    ########    No    Retail Account

Urban Outfitters, Inc. (5 Retail Stores)

   Operating (Retail)    Regions Bank    ########    No    Retail Account

Urban Outfitters, Inc. (13 Retail Stores)

   Operating (Retail)    Citizens Bank    ##########    No    Retail Account

Urban Outfitters, Inc. (2 Retail Stores)

   Operating (Retail)    Compass
Bank    ##########    No    Retail Account

Urban Outfitters, Inc. (14 Retail Stores)

   Operating (Retail)    US Bank    ############    No    Retail Account

Urban Outfitters, Inc. (2 Retail Stores)

   Operating (Retail)    Bank of
Hawaii    ##########    No    Retail Account

Urban Outfitters, Inc. (3 Retail Stores)

   Operating (Retail)    Bank of the
West    #########    No    Retail Account

Urban Outfitters, Inc. (9 Retail Stores)

   Operating (Retail)    Key Bank    ############    No    Retail Account

Urban Outfitters, Inc. (1 Retail Store)

   Operating (Retail)    Comerica
Bank    ##########    No    Retail Account

Anthropologie, Inc. (1 Retail Store)

   Operating (Retail)    Comerica
Bank    ##########    No    Retail Account

Free People of PA, LLC (1 Retail Store)

   Operating (Retail)    Comerica
Bank    ##########    No    Retail Account

Securities Accounts

 

Owner

   Type Of
Account    Intermediary    Account
Numbers   Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion from
Control
Requirement

UO Fenwick, Inc.

   Investment
Portfolio    JPMorgan
Investments    #####   Yes    N/A

UO Fenwick, Inc.

   Investment
Portfolio    Oppenheimer
& Co.    ###-#######   Yes    N/A

Futures Accounts

 

Owner

   Type Of
Account    Intermediary    Account
Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion from
Control
Requirement

None.

              

Commodity Accounts

 

Owner

   Type Of
Account    Intermediary    Account
Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion from
Control
Requirement

None.

              

 

19



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

None.

CHATTEL PAPER

None.

 

20



--------------------------------------------------------------------------------

EXHIBIT D

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS ARE TO BE FILED

 

DEBTOR

  

FILING OFFICE

Urban Outfitter, Inc.    Secretary of State of the Commonwealth of Pennsylvania
Anthropologie, Inc.    Secretary of State of the Commonwealth of Pennsylvania
Free People of PA LLC    Secretary of State of the Commonwealth of Pennsylvania
J. Franklin Styer Nurseries, Inc.    Secretary of State of the Commonwealth of
Pennsylvania Terrain East LLC    Secretary of State of the Commonwealth of
Pennsylvania U. O. Real Estate LLC    Secretary of State of the Commonwealth of
Pennsylvania U. O. Real Estate I LLC    Secretary of State of the Commonwealth
of Pennsylvania U. O. Real Estate II LLC    Secretary of State of the
Commonwealth of Pennsylvania Urban Outfitters Wholesale, Inc.    Secretary of
State of the Commonwealth of Pennsylvania Terrain Merchandising LLC    Secretary
of State of the State of Delaware UO Fenwick, Inc.    Secretary of State of the
State of Delaware UO US LLC    Secretary of State of the State of Delaware URBN
Holding, Inc.    Secretary of State of the State of Delaware URBN PR Holding,
Inc.    Secretary of State of the State of Delaware Urban Outfitters West LLC   
Secretary of State of the State of California Urban Puerto Rico Retail LLC   
Secretary of State of the Commonwealth of Puerto Rico

 

21



--------------------------------------------------------------------------------

EXHIBIT E

INSURANCE

(Certificates of Insurance delivered by attachment to Perfection Certificate in
lieu of attachment hereto)

 

22



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated             ,         is delivered pursuant to Section 4.4
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated as of June     , 2015,
between the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent ([as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof,] the “Security Agreement”) and that
the Collateral listed on Schedule I to this Amendment shall be and become a part
of the Collateral referred to in said Security Agreement and shall secure all
Secured Obligations referred to in the Security Agreement.

 

By:  

 

Name:  

 

Title:  

 

 

23



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  Issuer   Description of Collateral   Percentage Ownership
Interest                                                        

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Name of Grantor

  Description of Claim   Parties   Case Number; Name of
Court where Case was
Filed                            

 

24



--------------------------------------------------------------------------------

EXHIBIT G

(See Section 3.11 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

1. COMMON SHARES:

 

Issuer of Equity Interests

  

Owner of 100% of

Equity Interests (or

percentage owned)

   Number of Shares
(Common) Issued     

Par Value/Certificated

Anthropologie, Inc.

   Urban Outfitters, Inc.      100       $0.10/Certificated/Share Number 2

Urban Outfitters Wholesale, Inc.

   Anthropologie, Inc.      1,000       $0.10/Certificated/Share Number 2

UO Fenwick, Inc.

   Urban Outfitters Wholesale, Inc.      1,000      

$1.00/Certificated/Share

Number 2

URBN Holding, Inc.

   Urban Outfitters, Inc.      100       $0.01/Not Certificated

URBN PR Holding, Inc.

   Urban Outfitters, Inc.      100       $0.01/Not Certificated

J. Franklin Styer Nurseries, Inc.

   Terrain East LLC      5,000       None/Not Certificated

URBN Canada Retail, Inc.

   UO US LLC      43,868,655       None/Not Certificated

 

2. LIMITED LIABILITY COMPANY – UNCERTIFICATED MEMBERSHIP INTERESTS PLEDGED

 

Issuer of Equity Interests:

Limited Liability Company

  

Member Corporation

   Ownership %   Urban Outfitters West, LLC    Urban Outfitters Wholesale, Inc.
     100 %  Free People of PA, LLC    Urban Outfitters Wholesale, Inc.      100
%  UO US LLC    URBN Holding, Inc.      100 %  U. O. Real Estate Holding I LLC
   Urban Outfitters, Inc.      100 %  U. O. Real Estate Holding II LLC    U. O.
Real Estate Holding I LLC      100 %  U. O. Real Estate LLC    U. O. Real Estate
Holding II LLC      100 %  URBN Puerto Rico Retail LLC    URBN PR Holding, Inc.
     100 %  Terrain Merchandising LLC    Urban Outfitters, Inc.      100 % 
Terrain East LLC    Urban Outfitters, Inc.      100 % 

 

3. LIMITED PARTNERSHIP INTERESTS

 

Partnership

  

Partners

  

Partnership %

URBN NL Holding CV    URBN Holding, Inc. and UO Fenwick, Inc.    90% owned by
URBN Holding, Inc. and 10% owned by UO Fenwick, Inc.

 

25



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNED CONTRACTS

None

 

26